Exhibit 99.1 FOR IMMEDIATE RELEASE Investor Relations Contact: Mary Twinem – CFO Buffalo Wild Wings, Inc. Announces Fourth Quarter Earnings per Share of $0.73 and Annual Net Earnings Growth of Over 31% for 2011 Minneapolis, Minnesota, February 7, 2012 – Buffalo Wild Wings, Inc.(NASDAQ: BWLD), announced today financial results for the fourth quarter ended December 25, 2011. Highlights for the fourth quarter versus the same period a year ago were: o Total revenue increased 34.5% to $220.5 million o Company-owned restaurant sales grew 36.4% to $202.9 million o Same-store sales increased 8.9% at company-owned restaurants and 5.9% at franchised restaurants o Net earnings increased 34.0% to $13.6 million from $10.2 million, and earnings per diluted share increased 32.7% to $0.73 from $0.55 Sally Smith, President and Chief Executive Officer, commented, “Our strong fourth quarter performance capped a tremendous year for Buffalo Wild Wings, which reflects the focused efforts and hard work of our franchisees and Team Members in providing sports fans with an outstanding guest experience. Together, we accomplished category-leading results. Fourth quarter same-store sales grew by 8.9% at company-owned and 5.9% at franchised locations, helping us surpass $2 billion in system-wide sales for 2011. Strong sales at both new and existing restaurants drove fourth quarter earnings per share of $0.73, bringing our annual net earnings growth to over 31%.” Total revenue increased 34.5% to $220.5 million in the fourth quarter compared to $163.9 million in the fourth quarter of 2010. Company-owned restaurant sales for the quarter increased 36.4% over the same period in 2010, to $202.9 million, driven by a company-owned same-store sales increase of 8.9% and 60 additional company-owned restaurants at the end of fourth quarter 2011 relative to the same period in 2010. Franchise royalties and fees increased 15.3% to $17.5 million for the quarter versus $15.2 million in the fourth quarter of 2010. This increase is attributed to a franchise same-store sales increase of 5.9% and 25 additional franchised restaurants at the end of the period versus a year ago. Average weekly sales for company-owned restaurants were $51,983 for the fourth quarter of 2011 compared to $45,595 for the same quarter last year, a 14.0% increase. Franchised restaurants averaged $53,385 for the period versus $49,837 in the fourth quarter a year ago, a 7.1% increase. For the fourth quarter, net earnings increased 34.0% to $13.6 million versus $10.2 million in the fourth quarter of 2010. Earnings per diluted share were $0.73, as compared to fourth quarter 2010 earnings per diluted share of $0.55. 2012 Outlook Ms. Smith remarked, "The first quarter is an exciting time for guests at Buffalo Wild Wings. We are off to a great start with strong sales momentum, and our same-store sales through the first six weeks of 2012 have increased 12.9% at company-owned and 10.8% at franchised restaurants. We’ll debut our new TV and radio spots, and our multi-layered marketing and advertising program will have an increased presence in first quarter and throughout the year. Our restaurant teams are focused on driving sales and are ready to welcome basketball fans. In addition, we’ll begin a phased roll-out of online ordering." Ms. Smith concluded, “Buffalo Wild Wings is a fun and social brand with tremendous growth potential across the globe. We’ll open our 900th restaurant this year, and continue to build our presence on the west and east coasts and in Canada. Ultimately, we believe that we will be a chain of more than 1500 locations in North America. With our strategic focus on guest experience and operational excellence, our ongoing sales strength and unit-level execution, and the benefit of a 53rd week, we will overcome rising commodity costs and achieve 20% net earnings growth for 2012.” Buffalo Wild Wings will be hosting a conference call today, February 7, 2012 at 4:00 p.m. Central Standard Time to discuss these results. There will be a simultaneous webcast conducted at our website www.buffalowildwings.com. A replay of the call will be available until February 14, 2012. To access this replay, please dial 1.858.384.5517 password 4503257. About the Company Buffalo Wild Wings, Inc., founded in 1982 and headquartered in Minneapolis, Minnesota, is a growing owner, operator and franchisor of Buffalo Wild Wings Grill & Bar™ restaurants featuring a variety of boldly-flavored, made-to-order menu items including its namesake Buffalo, New York-style chicken wings. The Buffalo Wild Wings’ menu specializes in 18 mouth-watering signature sauces and seasonings with flavor sensations ranging from Sweet BBQ™ to Blazin’®. Guests enjoy a welcoming neighborhood atmosphere that includes an extensive multi-media system for watching their favorite sporting events. Buffalo Wild Wings is the recipient of hundreds of "Best Wings" and "Best Sports Bar" awards from across the country. There are currently 827 Buffalo Wild Wings locations across 47 states in the United States, as well as in Canada. Forward-looking Statements Various remarks we make about future expectations, plans, and prospects for the company constitute forward-looking statements for purposes of the Safe Harbor provisions under the Private Securities Litigation Reform Act of 1995. These statements relate to our future financial and store performance measures and growth goals for 2012 and beyond, including but not limited to those relating to our first quarter sales trends and projected unit and net earnings growth rates for 2012 and beyond. All statements other than statements of historical fact are statements that could be deemed forward-looking statements and are based upon the current beliefs and expectations of our management. We have attempted to identify forward-looking statements by terminology, including “anticipates,” “believes,” “can,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “should” or “will” or the negative of these terms or other comparable terminology. Actual results may vary materially from those contained in forward-looking statements based on a number of factors, including, but not limited to, our ability to achieve and manage our planned expansion, the ability of our franchisees to open and manage new restaurants, market acceptance in the new geographic regions we enter (particularly non-U.S. locations), unforeseen obstacles in developing nontraditional sites or non-U.S. locations, our ability to obtain and maintain licenses and permits necessary to operate our existing and new restaurants, our franchisees’ adherence to our practices, policies and procedures, the cost of commodities such as traditional chicken wings, the success of our key initiatives and our advertising and marketing campaigns, our ability to control restaurant labor and other restaurant operating costs, the continued service of key management personnel, our ability to protect our name and logo and other proprietary information, economic conditions (including changes in consumer preferences or consumer discretionary spending), the impact of federal, state or local government regulations relating to our employees, the sale of food and alcoholic beverages, the effect of competition in the restaurant industry, and other factors disclosed from time to time in our filings with the U.S. Securities and Exchange Commission, including the factors described under “Risk Factors” in Part I, Item 1A of our Annual Report on Form 10-K for the fiscal year ended December 26, 2010, as updated in subsequent reports filed with the SEC. Investors should take such risks into account when making investment decisions. Shareholders and other readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. We undertake no obligation to update any forward-looking statements. # # # BUFFALO WILD WINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Dollar and share amounts in thousands except per share data) (unaudited) Three months ended Fiscal years ended December 25, December 26, December 25, December 26, Revenue: Restaurant sales $ Franchise royalties and fees Total revenue Costs and expenses: Restaurant operating costs: Cost of sales Labor Operating Occupancy Depreciation and amortization General and administrative (1) Preopening Loss on asset disposals and store closures Total costs and expenses Income from operations Investment income Earnings before income taxes Income tax expense Net earnings $ Earnings per common share – basic $ Earnings per common share – diluted Weighted average shares outstanding – basic Weighted average shares outstanding – diluted (1) Includes stock-based compensation of $2,741, $3,133, $11,383, and $7,712, respectively The following table expresses results of operations as a percentage of total revenue for the periods presented, except for restaurant operating costs which are expressed as a percentage of restaurant sales: Three months ended Fiscal years ended December 25, December 26, December 25, December 26, Revenue: Restaurant sales % Franchising royalties and fees Total revenue Costs and expenses: Restaurant operating costs: Cost of sales Labor Operating Occupancy Depreciation and amortization General and administrative Preopening Loss on asset disposals and store closures Total costs and expenses Income from operations Investment income — Earnings before income taxes Income tax expense Net earnings % BUFFALO WILD WINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollar amounts in thousands) (unaudited) December 25, December 26, Assets Current assets: Cash and cash equivalents $ Marketable securities Accounts receivable – franchisees, net of allowance of $25 Accounts receivable – other Inventory Prepaid expenses Refundable income taxes Deferred income taxes Restricted assets Total current assets Property and equipment, net Other assets Goodwill Total assets $ Liabilities and Stockholders’ Equity Current liabilities: Unearned franchise fees $ Accounts payable Accrued compensation and benefits Accrued expenses Current portion of deferred lease credits — System-wide payables Total current liabilities Long-term liabilities: Other liabilities Deferred income taxes Deferred lease credits, net of current portion Total liabilities Commitments and contingencies Stockholders’ equity: Undesignated stock, 1,000,000 shares authorized, none issued — — Common stock, no par value. Authorized 44,000,000 shares; issued and outstanding 18,337,920 and 18,214,065, respectively Retained earnings Accumulated other comprehensive loss ) (9 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ BUFFALO WILD WINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollar amounts in thousands) (unaudited) Fiscal years ended December 25, December 26, Cash flows from operating activities: Net earnings $ Adjustments to reconcile net earnings to cash provided by operations: Depreciation Amortization Loss on asset disposals and store closures Deferred lease credits Deferred income taxes Stock-based compensation Excess tax benefit from stock issuance ) ) Change in operating assets and liabilities, net of effect of acquisition: Trading securities ) ) Accounts receivable ) ) Inventory ) ) Prepaid expenses 20 ) Other assets ) ) Unearned franchise fees ) ) Accounts payable Income taxes ) Accrued expenses Net cash provided by operating activities Cash flows from investing activities: Acquisition of property and equipment ) ) Purchase of marketable securities ) ) Proceeds of marketable securities Acquisition of franchised restaurants ) — Net cash used in investing activities ) ) Cash flows from financing activities: Issuance of common stock Excess tax benefit from stock issuance Tax payments for restricted stock units ) ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) (9 ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ BUFFALO WILD WINGS, INC. AND SUBSIDIARIES Supplemental Information Restaurant Count Company-owned Restaurants: Q1 Q2 Q3 Q4 Franchised Restaurants: Q1 Q2 Q3 Q4 Same-Store Sales Company-owned Restaurants: Q1 Q2 Q3 Q4 Year 3.9% 5.9% 5.7% 8.9% 6.1% 0.1% (0.1%) 2.6% (0.3%) 0.6% 6.4% 2.8% 0.8% 2.6% 3.1% 4.1% 8.3% 6.8% 4.5% 5.9% 8.7% 8.1% 8.3% 3.4% 6.9% Franchised Restaurants: Q1 Q2 Q3 Q4 Year 1.6% 2.7% 4.2% 5.9% 3.6% 0.7% (0.7%) 0.3% (1.1%) (0.2%) 6.0% 3.7% 1.9% 2.0% 3.4% 2.1% 4.5% 2.1% 2.5% 2.8% 3.3% 4.0% 5.9% 2.3% 3.9% BUFFALO WILD WINGS, INC. AND SUBSIDIARIES Supplemental Information Average Weekly Sales Volumes Company-owned Restaurants: Q1 Q2 Q3 Q4 Year Franchised Restaurants: Q1 Q2 Q3 Q4 Year
